United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Juan, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David Lugo Mariam, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1020
Issued: September 16, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 21, 2008 appellant, through her attorney, filed a timely appeal from a
November 23, 2007 nonmerit decision of the Office of Workers’ Compensation Programs
denying her request for reconsideration as it was untimely and did not establish clear evidence of
error. As there is no merit decision within one year of the filing of this appeal, the Board lacks
jurisdiction to review the merits of this case.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the November 23, 2007 nonmerit decision.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration as
it was not timely filed and did not demonstrate clear evidence of error.

1

20 C.F.R. §§ 501.2(c); 501.3.

FACTUAL HISTORY
On January 20, 2005 appellant, then a 56-year-old retired manager of training, filed an
occupational disease claim alleging that she sustained carpal tunnel syndrome due to factors of
her federal employment. She indicated that she became aware of her condition and its
relationship to her federal employment on August 9, 1993. Appellant retired on May 25, 2001.
By decision dated December 7, 2004, the Office denied appellant’s claim as untimely
filed pursuant to 5 U.S.C. § 8122. It noted that she experienced pain and numbness using a
computer in 1993 and was diagnosed with carpal tunnel syndrome. Appellant was last exposed
to the conditions to which she attributed her condition on May 25, 2001 and there was no
evidence that the employing establishment had knowledge of her condition.
On May 14, 2007 appellant requested reconsideration. She attributed her delay in
requesting reconsideration to her need to care for her husband, who was diagnosed with cancer in
July 2006. Appellant stated, “I am claiming [a] date of injury retroactive to August 9, 1993; this
was the date when my condition was discovered. Before my disability retirement was approved,
I felt discomfort on both hands, but being a management employee and a responsible person who
was loyal to the [employing establishment], I did not file a claim.” She attributed her hand pain
after retirement to fibromyalgia but found out in September 2004 that her carpal tunnel syndrome
had worsened such that she required surgery.
Appellant noted that the employing
establishment’s physician referred her for an evaluation with Dr. Jan Pierre Zegarra, in 1993.
She questioned why the Office did not consider the merits of her claim.2
Appellant submitted a medical report dated April 11, 2007 from her husband’s physician,
Dr. Jorge Luis Rivera-Herrera, a Board-certified urologist, who related that he diagnosed her
husband with prostate cancer on July 7, 2006 and that she provided care and support for her
husband.
In a report dated May 2, 2007, Dr. Zegarra, a Board-certified surgeon, related that he
treated appellant beginning in 1993 for cumulative trauma disorders of the bilateral upper
extremities causally related to the performance of her work duties. He performed a right carpal
tunnel release on November 5, 2004 and a left carpal tunnel release on November 30, 2004.
On May 14, 2007 appellant’s attorney asserted that the employing establishment created
a hostile work environment for employees who filed claims for compensation with the Office.
He noted that the employing establishment did not notify her of its controversion of her claim
and requested that the Office consider her request for reconsideration under principles of equity.
On September 24, 2007 appellant’s attorney contended that the employing establishment
violated due process by failing to apprise him of the status of appellant’s claim. He submitted a
July 26, 2007 medical certificate from Dr. Zegarra, who indicated that appellant underwent a
de Quervain’s release on July 17, 2007.

2

By letter dated May 10, 2007, appellant’s husband described his wife’s condition and requested that the Office
consider the merits of her claim.

2

By decision dated November 23, 2007, the Office denied appellant’s request for
reconsideration as it was untimely filed and did not demonstrate clear evidence of error. It
determined that the evidence submitted was not relevant to the issue of whether she timely filed
her occupational disease claim.
LEGAL PRECEDENT
The Office, through regulation, has imposed limitations on the exercise of its
discretionary authority under section 8128(a) of the Federal Employees’ Compensation Act.3 It
will not review a decision denying or terminating a benefit unless the application for review is
filed within one year of the date of that decision.4 When an application for review is untimely,
the Office undertakes a limited review to determine whether the application presents clear
evidence that the Office’s final merit decision was in error.5 Office procedures state that the
Office will reopen a claimant’s case for merit review, notwithstanding the one-year filing
limitation set forth in 20 C.F.R. § 10.607, if the claimant’s application for review shows “clear
evidence of error” on the part of the Office.6 In this regard, the Office will limit its focus to a
review of how the newly submitted evidence bears on the prior evidence of record.7
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office. The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error. Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.8 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion. This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office. To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office’s decision.9 The Board makes an

3

5 U.S.C. §§ 8101-8193.

4

20 C.F.R. § 10.607; see also Alan G. Williams, 52 ECAB 180 (2000).

5

Veletta C. Coleman, 48 ECAB 367 (1997).

6

See Gladys Mercado, 52 ECAB 255 (2001). Section 10.607(b) provides: “[The Office] will consider an
untimely application for reconsideration only if the application demonstrates clear evidence of error on the part of
[it] in its most recent decision. The application must establish, on its face, that such decision was erroneous.”
20 C.F.R. § 10.607(b).
7

See Nelson T. Thompson, 43 ECAB 919 (1992).

8

Leon J. Modrowski, 55 ECAB 196 (2004); Dorletha Coleman, 55 ECAB 143 (2003).

9

Id.

3

independent determination of whether a claimant has submitted clear evidence of error on the
part of the Office such that it improperly denied merit review in the face of such evidence.10
ANALYSIS
The Office properly determined that appellant failed to file a timely application for
review. The Office’s procedures provide that the one-year time limitation period for requesting
reconsideration begins on the date of the original Office decision.11 A right to reconsideration
within one year also accompanies any subsequent merit decision.12 As appellant’s May 14, 2007
request for reconsideration was submitted more than one year after the last merit decision of
record, it was untimely. Consequently, she must demonstrate clear evidence of error by the
Office in denying her claim for compensation.13
Appellant argued that she was unable to file a timely request for reconsideration as she
was providing care for her ill husband. Section 10.607(a), however, is unequivocal in setting
forth the time limitation period of one year and does not indicate that late filing may be excused
by extenuating circumstances.14
The Office, in its December 7, 2005 decision, denied appellant’s occupational disease
claim as it was untimely under section 8122. In her May 10, 1007 request for reconsideration,
she acknowledged that she became aware of her condition in August 1993 but indicated that she
attributed her hand pain after retirement to fibromyalgia. Appellant did not find out until
September 2004 that her carpal tunnel syndrome had worsened. However, an employee’s
awareness that she has a condition adversely affected by factors of her federal employment starts
the time limitation period even though the employee does not know the precise nature of the
impairment or whether the ultimate result of such effect would be temporary or permanent.15
Consequently, appellant’s contention is insufficient to show clear evidence of error.16
Appellant contended that the Office should consider the merits of her claim and
submitted medical evidence diagnosing upper extremity conditions related to factors of her
10

Pete F. Dorso, 52 ECAB 424 (2001); John Crawford, 52 ECAB 395 (2001).

11

20 C.F.R. § 10.607(a).

12

Robert F. Stone, 57 ECAB 292 (2005).

13

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

14

Id. at § 10.607(c); Donald Booker-Jones, 47 ECAB 685 (1996). The Office’s regulations do provide that the
time to file a request for reconsideration shall not include any periods subsequent to the decision for which the
claimant can establish through probative medical evidence that she was unable to communicate in any way and her
testimony is necessary to obtain modification. Appellant has not submitted such evidence. See John Crawford
supra note 10.
15

Larry E. Young, 52 ECAB 264 (2001).

16

Appellant’s attorney asserted that the employing establishment violated due process in failing to notify him of
the status of the claim. As the Board is an administrative body, it does not have jurisdiction to review a
constitutional claim such as that made by counsel. See Robert F. Stone, supra note 12.

4

federal employment. The relevant issue, however, is whether she timely filed her January 2005
occupational disease claim. Appellant has submitted no evidence relevant to the issue of
whether she timely filed a claim for compensation and thus has not established clear evidence of
error.17
As the evidence submitted by appellant is insufficient to prima facie shift the weight of
evidence in favor of the claimant and raise a substantial question as to the correctness of the
Office’s last merit decision, she has not established clear evidence of error.18
On appeal, appellant argues that the employing establishment had actual knowledge of
her carpal tunnel syndrome within 30 days. She noted that a physician with the employing
establishment referred her to Dr. Zegarra in 1993 and that she informed her supervisor at that
time of her diagnosis. Appellant however, did not submit clear evidence to the Office in her
request for reconsideration showing that it erred in finding that her occupational disease claim
was untimely filed. Thus, she has not established clear evidence of error.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration as
it was not timely filed and did not demonstrate clear evidence of error.

17

Howard Y. Miyashiro, 51 ECAB 253 (1999) (in order to establish clear evidence of error, a claimant must
submit evidence relevant to the issue which was decided by the Office).
18

See Veletta C. Coleman, supra note 5.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 23, 2007 is affirmed.
Issued: September 16, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

